Per Curiam.
The record shows no justification for failing to pay alimony due under the decree. Upon the second separation of the parties, the prior decree again became binding. (See Schatzberg v. Schatzberg, 229 App. Div. 214.) The application of plaintiff for a modification of so much of the decree as provided for visitations should have been granted in the light of the circumstances disclosed by the affidavits herein.
The order appealed from should be reversed, with twenty dollars costs and disbursements and the motion granted to the following extent: Defendant is adjudged in contempt for failing to pay alimony as fixed by the decree herein from March 30, 1933, to April 28, 1933. Defendant may purge himself of such contempt by paying such arrears to the attorney for the plaintiff within twenty days, otherwise commitment to issue. The original decree entered herein on the 26th day of April, 1927, is modified by limiting the duty to produce the child in New York city to once a month at such time and place as may be fixed by the order to be entered hereon.
Present — Finch, P. J., Martin, O’Malley and Townley, JJ.; Martin, J., dissents and votes for affirmance.